 

 

Case: 3:21-cv-01769-JRK Doc #: 1-1 Filed: 09/13/21 1 of 6. PagelD #: 4

 

IN THE COMMON PLEAS COURT OF HANCOCK COUNTY, OHIO
CASENO. AoaI CV AAY

 

TIFFANY R. DUNN )
142 Larkins St. ) ge fee
Findlay, Ohio 45840 ) JUDGE -r enthsonn
)
Plaintiff, )
)
vs. ) COMPLAINT FOR MONEY
) DAMAGES
AMERICAN HOME FURNISHINGS, }
INC. )
d/b/a Rettig Furniture & Mattress ) QWURY DEMAND ENDORSED
10300 US-224 ) HEREIN)
Findlay, Ohio 45840 )
)
Defendant. )
COMPLAINT

1, Plaintiff, Tiffany R. Dunn (“Tiffany”), is a resident of Findlay, Hancock County,
Ohio.

2. Upon information and belief, Defendant, American Home Furnishings, Inc. d/b/a
Rettig Furniture & Mattress (“Rettig Furniture”), is an Ohio corporation with its principal place of
business in Findlay, Hancock County, Ohio.

3. Tiffany was an employee of Rettig Furniture for approximately four years.

4. As part of her employment with Rettig Furniture, Tiffany was entitled to

commissions for sales she generated.

 

 
 

 

Case: 3:21-cv-01769-JRK Doc #: 1-1 Filed: 09/13/21 2 of 6. PagelD #: 5

5. Due to COVID-19, Rettig Furniture experienced supply chain issues that resulted
in delays in obtaining ordered goods and furniture items.

6. Tiffany’s commissions on deliveries were not paid until after the delivery was
made. Because of this, there was a greater than normal delay between Tiffany’s sale of furniture
and the payment of the corresponding commissions.

7. Tiffany worked overtime while employed at Rettig Furniture, especially during the
holidays.

8. On February 12, 2021, Tiffany resigned from her position at Rettig Furniture to
work for a competitor.

9. Rettig Furniture had knowledge that Tiffany was resigning to join a competitor.

10. When Tiffany received her pay for February of 2021, Rettig Furniture only remitted
the gross amount of $51.94, which happened to be the exact amount, to the penny, that was needed
to cover Tiffany’s health insurance premium and her withholdings of $4.76.

11. Rettig Furniture did so by intentionally misrepresenting her total sales for February
2021, The amount Rettig Furniture represented constituted her total February sales was
significantly lower than her typical average sales.

FIRST CLAIM FOR RELIEF
(Violation of R.C. 1335.11)

12. Tiffany incorporates the previous paragraphs as if fully rewritten herein.
13. While employed at Rettig Furniture, Tiffany was a “sales representative” as defined
in R.C. 1335.11.

14. Rettig Furniture was a “principal” as defined in R.C. 1335.11.

 

 

 
 

Case: 3:21-cv-01769-JRK Doc #: 1-1 Filed: 09/13/21 3 of 6. PagelD #: 6

15. RC. 1335.11 provides that any commissions earned prior to termination are to be
paid within thirty days of termination and that any commissions that become due after termination
are to be paid within thirteen days of the date on which the commission becomes due.

16. Rettig Furniture did not have a written policy regarding the payment of
commissions after an employee’s resignation.

17. Rettig Furniture’s past practice was to pay employees the full commissions he/she
had earned after termination.

18. More specifically, Deborah, who recently retired as an employee of Rettig
Furniture, was paid her commissions when they became due post-retirement, even with the delay
in furniture deliveries with COVID-19.

19. | When Tiffany mentioned Deborah’s post-termination commission payments to
Tony Rettig (“Tony”), the presumptive owner and store manager of Rettig Furniture, Tony
mentioned that Deborah's situation was “different” because Deborah was not leaving to work for
a competitor.

20. When Tiffany asked if she would be paid all of her commissions if she was leaving
to go back to work for Rite-Aid Pharmacy, which is not a competitor of Rettig Furniture, Tony
indicated that she would be paid her commissions.

21. Tony was unabashed and did not conceal that he was going to withhold Tiffany’s
commissions to punish her for working for a competitor. In fact, when Tiffany asked Tony to see
a copy of the policy that provides that she forfeits her post-termination commissions if she leave
to go work for a competitor, Tony responded that he was the forfeiture clause.

22. On April 20, 2021, Tiffany demanded payment of her commissions in writing via

certified mail return receipt requested.

 

 
 

Case: 3:21-cv-01769-JRK Doc #: 1-1 Filed: 09/13/21 4 of 6. PagelD #: 7

23. Rettig Furniture received the demand on April 22, 2021.

24. To date, Rettig Furniture has not responded to the letter. Importantly, Rettig
Furniture did not remit payment for Tiffany’s commissions.

25. Rettig Furniture’s failure to pay Tiffany’s commission constitutes willful, wanton,
or reckless misconduct or bad faith.

26. Pursuant to R.C. 1335.11(D), there is a presumption of bad faith as Rettig Furniture
did not respond to Tiffany’s demand to pay her commissions within twenty days after its receipt
of said demand.

27. Rettig Furniture violated R.C. 1335.11 by failing to pay Tiffany the commissions
she had earned at the time of her resignation and those commissions that accrued after her
resignation.

28. Due to the delay in furniture deliveries, Tiffany is undoubtedly owed commissions
for deliveries which occurred between February 2021 and the present. Rettig Furniture has refused
to remit payment for this earned compensation.

29. Pursuant to R.C, 1335.11(D), Tiffany is entitled to an amount not to exceed three
times the amount of total commissions she is owed due to Rettig Furniture’s failure to comply with
R.C. 1335.11. Tiffany is entitled to her attorney’s fees.

SECOND CLAIM FOR RELIEF
(Violation of Federal Wage and Hour Laws)

30. Tiffany incorporates the previous paragraphs as if fully rewritten herein.

31. - Tiffany worked in excess of forty hours per work while employed with Rettig
Furniture.

32. Tiffany is a non-exempt employee for the purposes of the Fair Labor Standards Act

(“FLSA”).

 
 

Case: 3:21-cv-01769-JRK Doc #: 1-1 Filed: 09/13/21 5 of 6. PagelD #: 8

33. Rettig Furniture did not pay Tiffany additional compensation when she worked
more than 40 hours in a workweek as required by the FLSA.

34, In addition, there were times during Tiffany’s employment where wages paid to
Tiffany by Rettig Furniture did not meet the federal minimum-wage requirements under the FLSA.

35. Therefore, Tiffany is entitled to backpay, liquidated damages, and her attorney’s
fees as a result of Rettig Furniture’s violations of the FLSA.

THIRD CLAIM FOR RELIEF
(Violation of State Wage and Hour Laws)

36. Tiffany incorporates the previous paragraphs as if fully rewritten herein.
37. Rettig Furniture’s failure to pay overtime and minimum wages violated Ohio’s
wage laws codified in R.C. 4111.01, ef seg.
38. Therefore, Tiffany is entitled to backpay, liquidated damages, and her attorney’s
fees as a result of Rettig Furniture’s violation of Ohio wage laws.
WHEREFORE, Plaintiff, Tiffany Dunn, seeks judgment against Defendant, American
Home Furnishings, Inc. d/b/a Rettig Furniture & Mattress, as follows:
A. Judgment in favor of Tiffany and against Rettig Furniture in an amount to be
determined at trial, but reasonably believed to be greater than $25,000, as a result
of Rettig Furniture’s failure to pay commissions in violation of R.C. 1335.11(D),
plus treble damages, punitive damages, and attorney’s fees, plus interest and costs;
B. Judgment in favor of Tiffany and against Rettig Furniture in an amount to be
determined at trial as a result of Rettig Furniture’s violations of the FLSA, plus
backpay, liquidated damages, punitive damages, and attorney’s fees, plus interest

and costs; and

Cc. All other relief this Court deems is equitable and just.

 
 

 

Case: 3:21-cv-01769-JRK Doc #: 1-1 Filed: 09/13/21 6 of 6. PagelD #: 9

wn A. eyer (606855) /
Cameron C. ‘Downer (0093684) =
FAULKNER, GARMHAUSEN, KEIS HENK

A Legal Professional Association
Courtview Center ~ Suite 300
100 South Main Avenue

Sidney, OH 45365

(937) 492-1271 (telephone)

(937) 498-1306 (facsimile)
bniemeyer(@fgks-law.com

cdowner@feks-law.com

Attorneys for Plaintiff

JURY DEMAND

Plaintiff demands that the within matter be tried before a duly-empaneled jury of peers.
a

   

. Niemeyer (0068255)C J

TO THE CLERK:

i
Please cause the Defendant i be served with summons and a copy of the Complaint by

certified mail, return receipt requested, x the address listed in the caption of the €omplaint.

 

Le A. Nidmeyer (0068255) 5
AC\Files\Abrams Home Furnishings, Inc\Duiin, Tiffany and Girdler, Stefany\Pleadings - Tiffany\Tiffany Complaint. docx

ecm dada alsa
FHLY PPRb TO4 #ibe L7Th §0 6
SENDER’S RECORD

  
 

 
 

 

 
